
	
		II
		109th CONGRESS
		2d Session
		S. 3499
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2006
			Mr. Kyl (for himself,
			 Mr. Grassley, Mr. DeWine, Mr.
			 Cornyn, Mr. Brownback,
			 Ms. Snowe, Mr.
			 Burns, Mrs. Hutchison, and
			 Mr. Allen) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to protect youth
		  from exploitation by adults using the Internet, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Internet Safety (Stop Adults
			 Facilitating the Exploitation of Youth) Act of
			 2006.
		2.Financial
			 facilitation of access to child pornography
			(a)OffenseChapter
			 95 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					1960A.Financial
				facilitation of access to child pornographyWhoever knowingly conducts, or attempts or
				conspires to conduct, a financial transaction (as defined in section 1956(c))
				in or affecting interstate or foreign commerce, knowing that such transaction
				will facilitate access to, or the possession of, child pornography (as defined
				in section 2256) shall be fined under this title or imprisoned not more than 10
				years, or
				both.
					.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 95 of title 18, United States Code, is
			 amended by adding at the end the following new item:
				
					
						1960A. Financial facilitation of access to
				child
				pornography.
					
					.
			3.Child sexual
			 exploitation enterprisesSection 2252A of title 18, United States
			 Code, is amended by adding at the end the following:
			
				(g)Child
				pornography enterprises
					(1)Whoever engages in
				a child pornography enterprise shall be fined under this title and imprisoned
				for any term of years not less than 10 or for life. The sentence imposed under
				this subsection shall be consecutive to any other sentence imposed in relation
				to the conduct punished under this subsection.
					(2)A person engages in
				a child pornography enterprise for the purposes of this section if the person
				violates any provision of chapter 110 or 117, or section 1201, 1466A, 1470, or
				1591, as a part of a series of felony violations constituting 2 or more
				separate incidents and commits those offenses in concert with 3 or more other
				persons.
					.
		4.Increased
			 penalties for registered sex offenders
			(a)OffenseChapter 110 of title 18, United States
			 Code, is amended by adding at the end the following:
				
					2260A.Increased
				penalties for registered sex offendersWhoever, being required by Federal or other
				law to register as a sex offender, commits a felony offense involving a child
				under another provision of this chapter or a provision of chapter 117, or under
				section 1201, 1466A, 1470, or 1591, shall be fined under this title and
				imprisoned 10 years in addition to the imprisonment imposed for the offense
				under that provision. The sentence imposed under this section shall be
				consecutive to any sentence imposed for the offense under that
				provision.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 110
			 of title 18, United States Code, is amended by adding at the end the following
			 new item:
				
					
						2260A. Increased penalties for registered
				sex
				offenders.
					
					.
			5.Increased
			 penalties for child pornography and related offenses
			(a)Sexual
			 exploitation of childrenSection 2251(e) of title 18, United
			 States Code, is amended—
				(1)by inserting
			 section 1591, before this chapter, the first
			 place such term appears;
				(2)by striking
			 the sexual exploitation of children the first place it appears
			 and inserting aggravated sexual abuse, sexual abuse, abusive sexual
			 contact involving a minor or ward, sex trafficking of children, or the
			 production, possession, receipt, mailing, sale, distribution, shipment, or
			 transportation of child pornography;
				(3)by striking
			 15 years nor more than 30 years and inserting 20 years or
			 for life;
				(4)by striking
			 not less than 25 years nor more than 50 years, and all that
			 follows through not less than 35 years nor more than life. and
			 inserting life.; and
				(5)by striking
			 any term of years or for life and inserting not less than
			 30 years or for life..
				(b)Activities
			 relating to material involving the sexual exploitation of
			 childrenSection 2252(b) of title 18, United States Code, is
			 amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 paragraphs (1) and inserting paragraph
			 (1);
					(B)by inserting
			 section 1591, before this chapter,;
					(C)by inserting
			 , or sex trafficking of children after child
			 pornography;
					(D)by striking
			 5 years and not more than 20 years and inserting 15 years
			 or for life; and
					(E)by striking
			 not less than 15 years nor more than 40 years. and inserting
			 life.; and
					(2)in paragraph
			 (2)—
					(A)by striking
			 or imprisoned not more than 10 years, or both and inserting
			 and imprisoned for not less than 3 years nor more than 20 years;
			 and
					(B)by striking
			 10 years nor more than 20 years. and inserting 20 years
			 or for life..
					(c)Activities
			 relating to material constituting or containing child
			 pornographySection 2252A(b) of title 18, United States Code, is
			 amended—
				(1)in paragraph
			 (1)—
					(A)by inserting
			 section 1591, before this chapter,;
					(B)by inserting
			 , or sex trafficking of children after child
			 pornography;
					(C)by striking
			 5 years and not more than 20 years and inserting 15 years
			 or for life; and
					(D)by striking
			 not less than 15 years nor more than 40 years and inserting
			 life; and
					(2)in paragraph
			 (2)—
					(A)by striking
			 or imprisoned not more than 10 years, or both and inserting
			 and imprisoned for not less than 3 years nor more than 20 years;
			 and
					(B)by striking
			 10 years nor more than 20 years and inserting 20 years or
			 for life.
					(d)Using
			 misleading domain names To direct children to harmful material on the
			 internetSection 2252B(b) of title 18, United States Code, is
			 amended by striking or imprisoned not more than 4 years, or both
			 and inserting and imprisoned for not less than 5 years nor more than 20
			 years.
			(e)Extraterritorial
			 child pornography offensesSection 2260(c) of title 18, United States
			 Code, is amended to read as follows:
				
					(c)Penalties
						(1)Use of
				minorA person who violates subsection (a), or attempts or
				conspires to do so, shall be subject to the penalties provided in subsection
				(e) of section 2251 for a violation of that section, including the penalties
				provided for such a violation by a person with a prior conviction or
				convictions, as described in that subsection.
						(2)Use of visual
				depictionA person who violates subsection (b), or attempts or
				conspires to do so, shall be subject to the penalties provided in subsection
				(b)(1) of section 2252 for a violation of paragraph (1), (2), or (3) of
				subsection (a) of that section, including the penalties provided for such a
				violation by a person with a prior conviction or convictions, as described in
				subsection (b)(1) of section
				2252.
						.
			6.Internet
			 facilitation of child pornography and obscenity
			(a)Child
			 pornography reportingSection 227(b)(4) of the Victims of Child
			 Abuse Act of 1990 (42 U.S.C. 13032(b)(4)) is amended to read as follows:
				
					(4)Failure to
				report
						(A)Knowing and
				willful failureA provider of electronic communication services
				or remote computing services described in paragraph (1) who knowingly and
				willfully fails to make a report under that paragraph shall be fined—
							(i)in the case of an
				initial failure to make a report, not more than $150,000; and
							(ii)in the case of
				any second or subsequent failure to make a report, not more than
				$300,000.
							(B)Negligent
				failureA provider of electronic communication services or remote
				computing services described in paragraph (1) who negligently fails to make a
				report under that paragraph shall be subject to a civil penalty of—
							(i)in the case of an
				initial failure to make a report, not more than $50,000; and
							(ii)in the case of
				any second or subsequent failure to make a report, not more than
				$100,000.
							(C)AuthorityFor
				the purposes of this paragraph, the Federal Communications Commission—
							(i)may levy civil
				penalties under subparagraph (B); and
							(ii)shall promulgate
				regulations, in consultation with the Attorney General, to—
								(I)effectuate the
				purposes of subparagraph (B); and
								(II)provide for
				appropriate administrative review of any civil penalties levied under that
				subparagraph.
								.
			(b)Deception by
			 embedded words or images
				(1)In
			 generalChapter 110 of title 18, United States Code, is amended
			 by inserting after section 225B the following:
					
						2252C.Misleading
				words or digital images on the Internet
							(a)In
				generalWhoever knowingly embeds words or digital images into the
				source code of a website with the intent to deceive a person into viewing
				material constituting obscenity shall be fined under this title and imprisoned
				for not less than 2 years nor more than 10 years.
							(b)MinorsWhoever
				knowingly embeds words or digital images into the source code of a website with
				the intent to deceive a minor into viewing material harmful to minors on the
				Internet shall be fined under this title and imprisoned for not less than 5
				years nor more than 20 years.
							(c)ConstructionFor
				the purposes of this section, a word or digital image that clearly indicates
				the sexual content of the site, such as sex or
				porn, is not misleading.
							(d)DefinitionsIn
				this section—
								(1)the terms
				material that is harmful to minors and sex have the
				meaning given such terms in section 2252B; and
								(2)the term
				source code means the combination of text and other characters
				comprising the content, both viewable and nonviewable, of a web page, including
				any website publishing language, programming language, protocol or functional
				content, as well as any successor languages or
				protocols.
								.
				(2)Table of
			 sectionsThe table of sections for chapter 110 of title 18,
			 United States Code, is amended by inserting after the item relating to section
			 2252B the following:
					
						Sec. 2252C. Misleading
				words or digital images on the Internet..
					
				7.Requirement to
			 place warning marks on commercial websites containing sexually explicit
			 material
			(a)DefinitionsIn
			 this section—
				(1)the term
			 Commission means the Federal Trade Commission;
				(2)the term
			 website means any collection of material placed in a computer
			 server-based file archive so that it is publicly accessible, over the Internet,
			 using hypertext transfer protocol or any successor protocol except that the
			 term does not include any collection of material where access to sexually
			 explicit material is restricted to a specific set of individuals through the
			 provision of a password or through another access restriction mechanism;
				(3)the term
			 sexually explicit material means any material that depicts
			 sexually explicit conduct (as that term is defined in subsection (2)(A) of
			 section 2256 of title 18, United States Code), unless the depiction constitutes
			 a small and insignificant part of the whole, the remainder of which is not
			 primarily devoted to sexual matters;
				(4)the term
			 Internet means the combination of computer facilities and
			 electromagnetic transmission media, and related equipment and software,
			 comprising the interconnected worldwide network of computer networks that
			 employ the Transmission Control Protocol/Internet Protocol or any successor
			 protocol to transmit information; and
				(5)the term
			 Internet access service—
					(A)means a service
			 that enables users to access content, information, electronic mail, or other
			 services offered over the Internet, and may also include access to proprietary
			 content, information, and other services as part of a package of services
			 offered to consumers; and
					(B)does not include
			 telecommunications services.
					(b)Labeling
			 requirementExcept as
			 provided in subsection (d), no person who operates a website that is primarily
			 operated for commercial purposes, in or affecting interstate or foreign
			 commerce, may knowingly, and with knowledge of the character of the material,
			 place on that website sexually explicit material, and fail—
				(1)to include on
			 each page of the website that contains sexually explicit material, the marks
			 and notices prescribed by the Commission under subsection (c); or
				(2)to ensure that
			 the matter on the website that is initially viewable, absent any further
			 actions by the viewer, does not include any sexually explicit material.
				(c)Prescription of
			 marks and noticesNot later than 90 days after the date of
			 enactment of this Act, the Commission shall, in consultation with the Attorney
			 General, establish by regulation clearly identifiable marks or notices to be
			 included in the code, if technologically feasible, or if not feasible on the
			 pages, of websites that contain sexually explicit material in order to inform
			 the viewer of that fact and to facilitate the filtering of such pages.
			(d)Inapplicability
			 to carriers and other service providersThis section shall not
			 apply to a person, to the extent that such person is—
				(1)a
			 telecommunications carrier engaged in the provision of a telecommunications
			 service;
				(2)a person engaged
			 in the business of providing an Internet access service; or
				(3)similarly engaged
			 in the transmission, storage, retrieval, hosting, formatting, or translation
			 (or any combination thereof) of a communication made by another person, without
			 selection or alteration of the content of the communication, and such person's
			 deletion of a particular communication or material made by another person in a
			 manner consistent with any applicable law or regulation shall not constitute
			 selection or alteration of the content of the communication.
				(e)PenaltiesWhoever
			 violates subsection (b) shall be fined under title 18, United States Code,
			 imprisoned not more than 15 years, or both.
			8.RICO
			 predicatesSection 1961(1) of
			 title 18, United States Code, is amended—
			(1)by inserting
			 1466A (relating to obscene visual representation of the abuse of
			 children), after sections 1461-1465 (relating to obscene
			 matter),;
			(2)by inserting
			 2252A (relating to child pornography), before sections
			 2312; and
			(3)by inserting
			 1960A, before 2251.
			9.Money laundering
			 predicateSection
			 1956(c)(7)(D) of title 18, United States Code, is amended by inserting
			 section 1037 (relating to fraud and related activity in connection with
			 electronic mail), before section 1111.
		10.Masha’s
			 LawSection 2255 of title 18,
			 United States Code, is amended—
			(1)by amending subsection (a) to read as
			 follows:
				
					(a)Any person who is
				a victim of a violation of section 2241(c), 2242, 2251, 2251A, 2252, 2252A,
				2260, 2421, 2422, or 2423 may in a civil action obtain appropriate relief,
				including damages of not less than
				$250,000.
					;
				and
			(2)in subsection (b)
			 by striking first.
			11.Increased
			 penalties for child sex trafficking and sexual abuse
			(a)Child
			 Prostitution and sex trafficking offenses
				(1)In
			 generalSection 2423 of title 18, United States Code, is
			 amended—
					(A)in subsection
			 (a), by striking 5 years and not more than 30 years and
			 inserting 15 years or for life;
					(B)in subsections
			 (b) and (c), by striking or imprisoned not more than 30 years, or
			 both. and inserting and imprisoned for not less than 10 years
			 (unless the offense is based only on conduct that would be in violation of
			 sections 2243(a) or 2244) nor more than 30 years.; and
					(C)in subsection
			 (d), by striking , imprisoned not more than 30 years, or both
			 and inserting and imprisoned for not less than 10 years nor more than 30
			 years.
					(2)Penalties for
			 coercion and enticement by sex offendersSection 2422 of title 18, United States
			 Code, is amended—
					(A)in subsection (a),
			 by striking or imprisoned not more than 20 years, or both and
			 inserting and imprisoned not less than 10 years nor more than 30
			 years; and
					(B)in subsection (b),
			 by striking 5 years and not more than 30 years and inserting
			 15 years or for life.
					(3)Mandatory
			 penalties for sex-trafficking of childrenSection 1591(b) of title 18, United States
			 Code, is amended—
					(A)in paragraph (1)
			 by striking or imprisonment for any term of years or for life, or
			 both and inserting and imprisonment for any term of years not
			 less than 25 or for life; and
					(B)in paragraph
			 (2)—
						(i)by
			 striking or imprisonment for not and inserting and
			 imprisonment for not less than 15 years nor; and
						(ii)by
			 striking , or both.
						(b)Sexual Abuse of
			 children
				(1)Sexual abuse of
			 children resulting in deathSection 2245 of title 18, United
			 States Code, is amended—
					(A)by inserting
			 , chapter 110, chapter 117, or section 1591 after this
			 chapter;
					(B)by striking
			 A person and inserting (a) In General.—A person;
			 and
					(C)by adding at the
			 end the following:
						
							(b)Offenses
				Involving ChildrenA person who, in the course of an offense
				under this chapter, chapter 110, chapter 117, or section 1591 engages in
				conduct that results in the death of a person who has not attained the age of
				18 years, shall be punished by death or imprisoned for not less than 30 years
				or for
				life.
							.
					(2)Mandatory life
			 imprisonment for certain repeated sex offenses against
			 childrenSection 3559(e)(2)(A) of title 18, United States Code,
			 is amended—
					(A)by striking
			 or 2423(a) and inserting 2423(a); and
					(B)by inserting
			 , 2423(b) (relating to travel with intent to engage in illicit sexual
			 conduct), 2423(c) (relating to illicit sexual conduct in foreign places), or
			 2425 (relating to use of interstate facilities to transmit information about a
			 minor) after minors).
					(3)Child abuse
			 reportingSection 2258 of title 18, United States Code, is
			 amended by striking Class B misdemeanor and inserting
			 Class A misdemeanor.
				(c)Increased
			 Penalties for Sexual Abuse
				(1)Aggravated
			 sexual abuseSection 2241 of title 18, United States Code, is
			 amended—
					(A)in subsection (a),
			 by striking , imprisoned for any term of years or life, or both
			 and inserting and imprisoned for any term of years not less than 15 or
			 for life;
					(B)in subsection (b),
			 by striking , imprisoned for any term of years or life, or both
			 and inserting and imprisoned for any term of years not less than 10 or
			 for life; and
					(C)in subsection
			 (c), in the first sentence, by striking , imprisoned for any term of
			 years or life, or both. and inserting and imprisoned for not
			 less than 20 years or for life..
					(2)Sexual
			 abuseSection 2242 of title 18, United States Code, is amended by
			 striking , imprisoned not more than 20 years, or both and
			 inserting and imprisoned not less than 10 years nor more than 30
			 years.
				(3)Abusive sexual
			 contactSection 2244 of title 18, United States Code, is
			 amended—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (1), by striking , imprisoned not more than ten years, or
			 both and inserting and imprisoned for not less than 3 years nor
			 more than 15 years;
						(ii)in
			 paragraph (2), by striking , imprisoned for not more than three years,
			 or both and inserting and imprisoned for not less than 2 years
			 nor more than 10 years;
						(iii)in
			 paragraph (3), by striking two years and inserting 10
			 years; and
						(iv)in
			 paragraph (4), by striking two years and inserting 10
			 years; and
						(B)in subsection (c)
			 by striking maximum.
					(4)Sexual abuse of
			 wardsChapter 109A of title
			 18, United States Code, is amended—
					(A)in section 2243(b),
			 by striking , imprisoned not more than five years, or both and
			 inserting and imprisoned for not less than 5 years nor more than 15
			 years; and
					(B)by inserting a
			 comma after Attorney General each place such term
			 appears.
					(5)No limitation
			 for prosecution of felony sex offenses
					(A)In
			 generalChapter 213 of title
			 18, United States Code, is amended by adding at the end the following:
						
							3299.Child
				abduction and sex offensesNotwithstanding any other provision of law,
				an indictment may be found or an information instituted at any time without
				limitation for any offense under section 1201 involving a minor victim, and for
				any felony under chapter 109A, 110, or 117, or section
				1591.
							.
					(B)Table of
			 sectionsThe table of sections for chapter 213 of title 18,
			 United States Code, is amended by adding after the item relating to section
			 3298 the following:
						
							
								3299. Child abduction and sex
				offenses.
							
							.
					12.Office on Sexual
			 Violence and Crimes against Children
			(a)EstablishmentThere
			 is established within the Department of Justice, under the general authority of
			 the Attorney General, an Office on Sexual Violence and Crimes against Children
			 (in this section referred to as the Office).
			(b)Director
				(1)In
			 generalThe Office shall be
			 headed by a Director who shall be appointed by the President. The Director
			 shall report to the Attorney General through the Assistant Attorney General for
			 the Office of Justice Programs and shall have final authority for all grants,
			 cooperative agreements, and contracts awarded by the Office.
				(2)Limits on other
			 activitiesThe Director shall
			 not engage in any employment other than that of serving as the Director, nor
			 shall the Director hold any office in, or act in any capacity for, any
			 organization, agency, or institution with which the Office makes any contract
			 or other arrangement.
				(c)Duties and
			 functionsThe Office is
			 authorized to—
				(1)administer the sex
			 offender registration and notification program under Federal law;
				(2)administer grant
			 programs authorized by this Act;
				(3)cooperate with and
			 provide technical assistance to States, units of local government, tribal
			 governments, and other public and private entities involved in activities
			 related to sex offender registration or notification or to other measures for
			 the protection of children or other members of the public from sexual abuse or
			 exploitation; and
				(4)perform such other
			 functions as the Attorney General may delegate.
				13.Additional
			 prosecutors for offenses relating to the sexual exploitation of
			 children
			(a)DefinitionIn this section, the term offenses
			 relating to the sexual exploitation of children shall include any
			 offense committed in violation of—
				(1)chapter 71 of
			 title 18, United States Code, involving an obscene visual depiction of a minor,
			 or transfer of obscene materials to a minor;
				(2)chapter 109A of title 18, United States
			 Code, involving a sexual act or sexual contact with a minor, or sexual abuse of
			 a minor;
				(3)chapter 110 of
			 title 18, United States Code;
				(4)chapter 117 of
			 title 18, United States Code; and
				(5)section 1591 of
			 title 18, United States Code.
				(b)Additional
			 prosecutorsIn fiscal year
			 2007, the Attorney General shall, subject to the availability of appropriations
			 for such purpose, increase by not less than 200 the number of attorneys in
			 United States Attorneys' Offices. The additional attorneys shall be assigned to
			 prosecute offenses relating to the sexual exploitation of children.
			(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Department of Justice for fiscal year 2007
			 such sums as may be necessary to carry out this section.
			14.Additional ICAC
			 Task Forces
			(a)Additional Task
			 ForcesIn fiscal year 2007,
			 the Administrator of the Office of Juvenile Justice and Delinquency Prevention
			 shall, subject to the availability of appropriations for such purpose, increase
			 by not less than 20 the number of Internet Crimes Against Children Task Forces
			 that are part of the Internet Crimes Against Children Task Force Program
			 authorized and funded under title IV of the Juvenile Justice and Delinquency
			 Prevention Act of 1974 (42 U.S.C. 5771 et seq.).
			(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Administrator of the Office of Juvenile
			 Justice and Delinquency Prevention for fiscal year 2007 such sums as may be
			 necessary to carry out this section.
			15.Grants for child
			 sexual abuse prevention programs
			(a)Definition of
			 StateIn this section, the term State means any
			 State of the United States, the District of Columbia, the Commonwealth of
			 Puerto Rico, the Virgin Islands, American Samoa, Guam, and the Northern Mariana
			 Islands.
			(b)GrantsThe Attorney General shall, subject the
			 availability of appropriations, make grants to States, units of local
			 government, Indian tribes, and nonprofit organizations for purposes of
			 establishing and maintaining programs with respect to the prevention of sexual
			 offenses committed against minors.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $10,000,000 for each of the fiscal years 2007 through
			 2011.
			
